Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

Matter of CASTILLO-PEREZ, Respondent
Decided by Attorney General October 25, 2019
U.S. Department of Justice
Office of the Attorney General
(1) The Immigration and Nationality Act’s “good moral character” standard requires
adherence to the generally accepted moral conventions of the community, and criminal
activity is probative of non-adherence to those conventions.
(2) Evidence of two or more convictions for driving under the influence during the relevant
period establishes a presumption that an alien lacks good moral character under INA
§ 101(f), 8 U.S.C. § 1101(f).
(3) Because only aliens who possessed good moral character for a 10-year period are
eligible for cancellation of removal under section 240A(b) of the INA, 8 U.S.C.
§ 1229b(b), such evidence also presumptively establishes that the alien’s application for
that discretionary relief should be denied.

BEFORE THE ATTORNEY GENERAL
On December 3, 2018, Acting Attorney General Matthew G. Whitaker
directed the Board of Immigration Appeals to refer this case to the Attorney
General for review. See 8 C.F.R. § 1003.1(h)(1)(i). Acting Attorney General
Whitaker invited the parties and interested amici to submit briefs addressing
questions relevant to the disposition of the case. Matter of Castillo-Perez,
27 I&N Dec. 495 (A.G. 2018).
For the reasons set forth in the accompanying opinion, I affirm the
Board’s order vacating the immigration judge’s decision to grant the
respondent cancellation of removal. I hold that, when assessing an alien’s
good moral character under section 101(f) of the Immigration and
Nationality Act (“INA”), 8 U.S.C. § 1101(f), evidence of two or more
convictions for driving under the influence during the relevant period
establishes a rebuttable presumption that the alien lacked good moral
character during that time. Because only aliens who possessed good moral
character for a 10-year period are eligible for cancellation of removal under
section 240A(b) of the INA, 8 U.S.C. § 1229b(b), such evidence also
presumptively establishes that the alien is not eligible for that relief.
Section 240A(b)(1) of the Immigration and Nationality Act (“INA” or
“Act”) grants the Attorney General the discretion to cancel the removal and
adjust the status of an inadmissible or deportable alien who shows that his
removal would result in exceptional and extremely unusual hardship to his
664

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

family and, among other things, that he has been “a person of good moral
character” for the 10 years preceding his application. 8 U.S.C. § 1229b(b)(1).
In this case, the immigration judge granted the respondent’s application
for cancellation of removal despite the respondent’s multiple convictions for
driving under the influence (“DUI”) and other criminal history. 1 On appeal,
the Board of Immigration Appeals (“Board”) vacated the immigration
judge’s decision and ordered the respondent removed to Mexico. Acting
Attorney General Matthew G. Whitaker subsequently directed the Board to
refer this case to him for review. See 8 C.F.R. § 1003.1(h)(1)(i). He invited
the parties and any interested amici to brief relevant points, including the
correct standard for assessing good moral character under the INA and the
impact of multiple convictions for DUI on whether an alien should be granted
cancellation of removal. Matter of Castillo-Perez, 27 I&N Dec. 495 (A.G.
2018).
For the reasons set forth below, I affirm the Board’s order. I conclude
that, when assessing an alien’s good moral character under INA § 101(f),
8 U.S.C. § 1101(f), evidence of two or more DUI convictions during the
relevant period establishes a rebuttable presumption that the alien lacked
good moral character during that time. Because the Attorney General may
only cancel removal of an alien who has been a person of good moral
character during a 10-year period, see INA § 240A(b), 8 U.S.C. § 1229b(b),
such evidence also presumptively establishes that the alien is not eligible for
that relief. Here, because the evidence of the respondent’s efforts to
rehabilitate himself is insufficient to overcome this presumption, the Board
correctly vacated the immigration judge’s decision to grant cancellation of
removal.

I.
Section 240A(b)(1) of the INA authorizes the Attorney General to cancel
removal and adjust the status of an alien who:

1

This opinion uses the term “DUI” to mean all state and federal impaired-driving offenses,
including “driving while intoxicated,” “operating under the influence,” and the like, that
make it unlawful for an individual to operate a motor vehicle while impaired. This term
does not include lesser included offenses, such as negligent driving, that do not require
proof of impairment. Although DUIs are the offenses at issue here, nothing in this opinion
prevents immigration judges or the Board of Immigration Appeals from taking into account
other convictions, such as negligent driving, in determining whether to grant cancellation
of removal.

665

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

(A) has been physically present in the United States for a continuous
period of not less than 10 years immediately preceding the date of such
application;
(B)

has been a person of good moral character during such period;

(C) has not been convicted of an offense under [certain specified
sections of the INA]; and
(D) establishes that removal would result in exceptional and extremely
unusual hardship to the alien’s spouse, parent, or child, who is a citizen
of the United States or an alien lawfully admitted for permanent
residence.
8 U.S.C. § 1229b(b)(1). The Attorney General’s judgment on this matter is
discretionary. See Moncrieffe v. Holder, 569 U.S. 184, 204 (2013);
Carachuri-Rosendo v. Holder, 560 U.S. 563, 581 (2010). As with all
discretionary forms of relief from removal, the alien bears the burden of
proving that he both “satisfies the applicable eligibility requirements” for
cancellation of removal and “merits a favorable exercise of discretion.” INA
§ 240(c)(4)(A), 8 U.S.C. § 1229a(c)(4)(A); see also, e.g., Matter of
Gomez-Beltran, 26 I&N Dec. 765, 766 (BIA 2016); Matter of C-V-T-,
22 I&N Dec. 7, 10 (BIA 1998).
In this case, the critical eligibility requirement concerns the Act’s “good
moral character” provision. The concept of good moral character has been
part of the United States’ immigration laws since the earliest days of the
Republic. The first federal naturalization statute required that any alien
applying for naturalization “mak[e] proof to the satisfaction of [a] court, that
he is a person of good character.” Act of Mar. 26, 1790, ch. 3, 1 Stat. 103,
103. Congress rephrased the standard as “good moral character” in the
second naturalization law, Act of Jan. 29, 1795, ch. 20, § 1, 1 Stat. 414, 414,
and it remains a requirement for naturalization to this day, INA § 316(a),
8 U.S.C. § 1427(a). The good moral character standard has proliferated
throughout the INA and is now a prerequisite to eligibility for numerous
forms of immigration relief. See, e.g., INA § 240B(b)(1)(B), 8 U.S.C.
§ 1229c(b)(1)(B) (voluntary departure); INA § 245(l)(1)(B), 8 U.S.C.
§ 1255(l)(1)(B) (adjustment of status for trafficking victims).
Despite the ubiquity of the good moral character standard, the INA “does
not specifically define what ‘good moral character’ is”—but it does “quite
explicitly state[] what it is not.” United States v. Jean-Baptiste, 395 F.3d
1190, 1193 (11th Cir. 2005). Section 101(f) of the Act provides that “[n]o
666

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

person shall be regarded as, or found to be, a person of good moral character
who, during the period for which good moral character is required to be
established is, or was,” a person falling within any of eight listed categories.
8 U.S.C. § 1101(f). Those categories include, among others, “a habitual
drunkard,” “one who has given false testimony for the purpose of obtaining
any benefits under [the INA],” and “one who at any time has been convicted
of an aggravated felony.” Id. § 1101(f)(1), (6), (8). The provision’s so-called
“catch-all clause” then explains: “The fact that any person is not within any
of the foregoing classes shall not preclude a finding that for other reasons
such person is or was not of good moral character.” Id. § 1101(f). In other
words, an alien may lack good moral character even if he is not within one
of those eight enumerated classes.
Long-standing judicial precedent holds that good moral character under
the immigration laws requires adherence to, as Judge Learned Hand put it,
“the generally accepted moral conventions” of the community. United States
v. Francioso, 164 F.2d 163, 163 (2d Cir. 1947); see also Petition of De Leo,
75 F. Supp. 896, 900 (W.D. Pa. 1948) (good moral character “results from
acts and conduct of an individual, and is of such a character as measures up
to the standards of average citizens of the community in which the alien
resides”); In re Spenser, 22 F. Cas. 921, 921 (C.C.D. Or. 1878) (No. 13,234)
(“probably the average man of the country is as high as [the standard] can be
set”); Black’s Law Dictionary 808 (10th ed. 2014) (defining good moral
character as a “pattern of behavior that is consistent with the community’s
current ethical standards and that shows an absence of deceit or morally
reprehensible conduct”). Similarly, the regulation governing claims of good
moral character for naturalization purposes requires the Department of
Homeland Security (“DHS”) to consider “the standards of the average citizen
in the community of residence” in assessing such claims. 8 C.F.R.
§ 316.10(a)(2). Although a “moral conventions” test may sometimes be
“difficult” to apply, Repouille v. United States, 165 F.2d 152, 153 (2d Cir.
1947) (L. Hand, J.), that does not mean it lacks discernible content.
An alien’s criminal record is highly probative of whether he possesses
good moral character. “It is not open to doubt,” the Supreme Court has
explained, “that the commission of crime . . . has some relation to the
question of character.” Hawker v. New York, 170 U.S. 189, 196 (1898). At
the same time, a criminal record is not an absolute prerequisite to concluding
that an alien lacks good moral character. Congress has identified “habitual
drunkard[s],” for example, as persons who lack good moral character even
when they have no criminal convictions. INA § 101(f)(1), 8 U.S.C.
§ 1101(f)(1).

667

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

II.
The respondent, a native and national of Mexico, has lived in the United
States without admission or parole since 1997. He is married, has three U.S.citizen children, and works as a mason for a construction company. He also
has a criminal record. On two separate occasions in 2001, and again in 2006,
he was arrested for assault and battery of his wife. In 2004, he was charged
with public drunkenness, and in 2005, he was convicted of negligent driving.
Most relevant for present purposes, he was convicted of DUI in 2010 and
2012. See Va. Code Ann. § 18.2-266. The respondent admitted in the
immigration court that his excessive consumption of alcohol was a major
factor in each of these episodes. Immig. Ct. Ex. 3, Tab L, Resp.’s Aff.
¶ 8 (“I have been involved in several incidents that resulted in criminal
charges being filed against me. In each case, the excessive consumption of
alcohol was a major factor.”). The respondent stopped drinking and
completed an alcohol-safety program after his last DUI conviction, and he
regularly attends Alcoholics Anonymous meetings.
DHS initiated removal proceedings against the respondent in February
2010. He conceded removability and applied for cancellation of removal,
which the immigration judge granted in 2016. In a written opinion, the
immigration judge concluded that the respondent had shown good moral
character. The immigration judge first stated that the respondent was not
subject to any “automatic bar” to a finding of good moral character. Then
the immigration judge explained that, while he was “troubled by [the
respondent’s] alcohol-related convictions,” they were outweighed by his
work history, his support for his family, and especially his “rehabilitation
efforts” related to his previous alcohol abuse. The immigration judge further
held that the respondent satisfied the other statutory requirements for
cancellation of removal and warranted relief as a matter of discretion.
The Board disagreed, holding that the respondent had failed to establish
that his removal would result in the requisite “exceptional and extremely
unusual hardship” to a qualifying relative. INA § 240A(b)(1)(D), 8 U.S.C.
§ 1229b(b)(1)(D). More pertinently, it held in the alternative that the
respondent had not demonstrated good moral character and did not warrant
cancellation of removal as an exercise of the Board’s discretion. The Board
therefore vacated the immigration judge’s ruling and ordered the respondent
removed to Mexico. Acting Attorney General Whitaker subsequently
directed the Board to refer the case for review.

668

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

III.
Cancellation of removal is a coveted and scarce form of relief. Under the
INA, the Attorney General may cancel the removal of only 4,000 aliens per
year. INA § 240A(e)(1), 8 U.S.C. § 1229b(e)(1). As the Ninth Circuit has
recognized, “[i]n 1997, the first year that the quota was in effect, the limit
was reached in the month of February.” Cuevas-Gaspar v. Gonzales, 430
F.3d 1013, 1029 n.9 (2005), abrogated on other grounds by Holder
v. Martinez Gutierrez, 566 U.S. 583 (2012). Because immigration judges
continued to “reach[] the annual 4,000 limitation early in the fiscal year,”
they began “reserving” decisions on many applications until subsequent
fiscal years, contributing to backlogs and delays in the immigration
adjudication system. Notice of Proposed Rulemaking, Procedures Further
Implementing the Annual Limitation on Suspension of Deportation and
Cancellation of Removal, 81 Fed. Reg. 86,291, 86,294 (Nov. 30, 2016). As
a result, according to the Executive Office for Immigration Review, 3,500
cancellation of removal slots have been filled on the first day of each of the
last five fiscal years. The other 500 slots are set aside to be granted to
detained aliens throughout the year.
With demand for cancellation of removal well outstripping supply,
immigration judges should grant such relief, in an evenhanded way, only to
the most deserving candidates. Cf. Immigration Reform and Control Act of
1986, Pub. L. No. 99-603, § 115(1), 100 Stat. 3359, 3384 (“the immigration
laws of the United States should be enforced vigorously and uniformly”).
This case presents an opportunity to promote the uniform and fair
enforcement of the immigration laws by clarifying how an alien’s DUI
convictions affect his eligibility for cancellation of removal.
A.
Multiple DUI convictions during the relevant period are strong evidence
that an alien lacked good moral character during that time and is thus not
eligible for cancellation of removal.
An alien with multiple DUI convictions likely lacks good moral character
under the catch-all clause of section 101(f) of the INA. 8 U.S.C. § 1101(f)
(“The fact that any person is not within any of the foregoing classes shall not
preclude a finding that for other reasons such person is or was not of good
moral character.”). Good moral character requires adherence to the generally
accepted moral conventions of the community, and criminal activity is
probative of non-adherence to those conventions. See supra Part I. This
country has spoken clearly on the morality of DUI. All 50 States have
669

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

criminalized it, Birchfield v. North Dakota, 136 S. Ct. 2160, 2166 (2016),
reflecting a national consensus that drunk and other forms of impaired
driving are unacceptable conduct that imposes intolerable harms on society,
see id. (“Drunk drivers take a grisly toll on the Nation’s roads, claiming
thousands of lives, injuring many more victims, and inflicting billions of
dollars in property damage every year.”); Mitchell v. Wisconsin, 139 S. Ct.
2525, 2531 (2019) (plurality opinion) (noting “the country’s efforts over the
years to address the terrible problem of drunk driving”); Ledezma-Cosino
v. Sessions, 857 F.3d 1042, 1047 (9th Cir. 2017) (en banc) (“Driving under
the influence is, self-evidently, a public harm.”). Multiple DUI convictions
represent a repeated failure to meet the community’s moral standards, rather
than a “single lapse” that would be less probative of moral character. Matter
of B-, 1 I&N Dec. 611, 612 (BIA 1943). 2
Even setting good moral character aside, an alien with multiple DUI
convictions would likely be denied cancellation of removal as a purely
discretionary matter. See Moncrieffe, 569 U.S. at 204 (“The Attorney
General may, in his discretion, . . . deny relief if he concludes the negative
equities outweigh the positive equities of the noncitizen’s case[.]”). Multiple
DUI convictions are a serious blemish on a person’s record and reflect
disregard for the safety of others and for the law. Although “there is no
inflexible standard for determining who should be granted discretionary
relief,” the Board has identified an array of factors that should be considered
in deciding whether to grant cancellation of removal and other forms of
2

Multiple DUI convictions that involve alcohol should also prompt an immigration judge
to assess whether the alien is or was a “habitual drunkard” categorically lacking good moral
character under section 101(f)(1) of the INA, 8 U.S.C. § 1101(f)(1). A habitual drunkard
is “a person who regularly drinks alcoholic beverages to excess.” Ledezma-Cosino, 857
F.3d at 1046. DHS presents uncontroverted, publicly available data showing that DUI
arrests account for only a small fraction of all driving-while-impaired episodes, and that
the average DUI arrestee drives impaired dozens of times before ever being arrested. DHS
Br. 11–14. Other studies further support the conclusion that a typical person with multiple
DUI convictions drinks to excess with regularity. See, e.g., Howard J. Shaffer et al., The
Epidemiology of Psychiatric Disorders Among Repeat DUI Offenders Accepting a
Treatment-Sentencing Option, 75 J. Consulting & Clinical Psychol. 795, 802 (2007)
(“Almost 100% of our repeat DUI sample qualified for a lifetime diagnosis of alcohol
abuse or dependence, and three quarters of the sample met criteria for one of those
diagnoses within the past year.”); Ralph K. Jones & John H. Lacey, State of Knowledge of
Alcohol-Impaired Driving: Research on Repeat DWI Offenders 18 (2000) (repeat offenders
“often have alcohol problems” and “commonly suffer from alcohol addiction”); cf. Amy
Jewett et al., Alcohol-Impaired Driving Among Adults — United States, 2012, 64 Morbidity
& Mortality Wkly. Rep. 814, 814 (2015) (“the 4% of the adult population who reported
binge drinking at least four times per month accounted for 61% of all alcohol-impaired
driving episodes”).

670

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

discretionary relief under the Act. C-V-T-, 22 I&N Dec. at 11. An alien’s
criminal record—including its “nature, recency, and seriousness”—is a key
factor. Id. In that analysis, “[m]ore serious misconduct necessarily weighs
more heavily against an exercise of discretion than does less serious
misconduct. Therefore, an alien must present ‘additional offsetting favorable
evidence’ to counterbalance an adverse factor such as serious criminal
activity.” Matter of Sotelo-Sotelo, 23 I&N Dec. 201, 203 (BIA 2001) (en
banc) (quoting Matter of Marin, 16 I&N Dec. 581, 585 (BIA 1978)). Given
the reckless and dangerous nature of the crime of DUI and the limited number
of aliens who may be granted cancellation of removal each year, aliens with
multiple DUI convictions are likely undeserving of such discretionary relief.
Multiple DUI convictions during the relevant period are thus strong
evidence that the alien was not a person of good moral character during that
time and is ineligible for cancellation of removal. But I do not hold that they
are conclusive evidence. There could be an unusual case in which an alien
can establish that the multiple convictions were an aberration and can show
good moral character. To do so, the respondent must overcome the strong
evidence attributable to those multiple convictions by establishing good
moral character. See 8 C.F.R. § 1240.8(d). But a respondent may not make
this showing merely by demonstrating that he reformed himself after those
convictions by, for instance, addressing a problem with substance abuse. The
statute requires that good moral character be shown over the “continuous
period of not less than 10 years immediately preceding” the application. INA
§ 240A(b)(1), 8 U.S.C. § 1229b(b)(1). The alien thus must show that he had
good moral character even during the period within which he committed the
DUI offenses. An alien’s efforts to reform or rehabilitate himself after
multiple DUI convictions are commendable, but they do not themselves
demonstrate good moral character during the period that includes the
convictions. Absent substantial relevant and credible contrary evidence,
multiple DUI convictions require that the immigration judge deny
cancellation of removal.
B.
Imposing the foregoing presumption is an appropriate exercise of my
authority under the INA. The Attorney General has recognized similar
presumptions in the past to channel the discretion of immigration judges and
promote the uniform administration of the immigration laws. In Matter of
Jean, for example, Attorney General Ashcroft established that aliens who
have committed violent or dangerous crimes may not be granted
discretionary waivers under section 209(c) of the INA, 8 U.S.C. § 1159(c),
671

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

except in “extraordinary circumstances.” 23 I&N Dec. 373, 383 (2002); see
also Mejia v. Gonzales, 499 F.3d 991, 996 (9th Cir. 2007) (upholding a
regulation codifying the Matter of Jean presumption). Along the same lines,
in Matter of Y-L-, Attorney General Ashcroft concluded that “aggravated
felonies involving unlawful trafficking in controlled substances
presumptively constitute ‘particularly serious crimes’” for purposes of
section 241(b)(3)(B)(ii) of the Act, 8 U.S.C. § 1231(b)(3)(B)(ii), and that
“[o]nly under the most extenuating circumstances that are both extraordinary
and compelling would departure from this interpretation be warranted or
permissible.” 23 I&N Dec. 270, 274 (2002).
The Board also regularly employs rebuttable presumptions. See, e.g.,
Matter of Valdez, 27 I&N Dec. 496, 499 (2018) (“an alien’s signature on an
immigration application establishes a strong presumption that he or she
knows the contents of the application and has assented to them”); Matter of
Acosta, 27 I&N Dec. 420, 432 (2018) (“once the DHS has established that a
respondent has a criminal conviction at the trial level and that the time for
filing a direct appeal has passed, a presumption arises that the conviction is
final for immigration purposes”). Like those decisions, this opinion
recognizes a rebuttable presumption that will promote the consistent
application of the immigration laws.

IV.
Under the principles set forth above, the Board’s order vacating the
immigration judge’s decision was correct. The respondent’s multiple DUI
convictions warrant a presumption that he was not a person of good moral
character during the requisite 10-year period and is not eligible for
cancellation of removal. Nothing in the record rebuts that presumption. In
determining that the respondent’s positive attributes outweighed his criminal
history, the immigration judge “place[d] particular weight [on] the
respondent’s rehabilitation efforts.” But as noted above, rehabilitative
efforts, standing alone, do not overcome the presumption that an alien with
multiple DUI convictions is ineligible for cancellation of removal. The
Board was right to hold that the respondent’s criminal record, along with his
“longstanding alcohol abuse and negative immigration history,” foreclosed
him from establishing the good moral character required for cancellation of
removal. The record shows that the respondent failed to adhere to the
community’s moral standards during the decade at issue. The respondent’s
failure to satisfy the good moral character requirement forecloses
cancellation of removal, and the Board correctly vacated the immigration
judge’s decision to grant the respondent relief.
672

Cite as 27 I&N Dec. 664 (A.G. 2019)

Interim Decision #3965

Congress has required a showing of good moral character as a condition
of eligibility for cancellation of removal. A person who consumes drugs or
alcohol and then repeatedly gets behind the wheel of a vehicle while impaired
demonstrates a character inconsistent with the Nation’s moral standards,
because he places not only his life but the lives of innocents on the road in
grave danger. See Birchfield, 136 S. Ct. at 2178. An alien’s DUI record is
critically important in assessing whether he is eligible for discretionary relief
from removal, especially when the alien is seeking to be one of the mere
4,000 aliens who may receive cancellation of removal per year. A record of
multiple DUIs should presumptively foreclose this relief.
In accordance with the foregoing, I hold that evidence of two or more
DUI convictions during the relevant period establishes a presumption that an
alien lacks good moral character under INA § 101(f), 8 U.S.C. § 1101(f).
Because only aliens who possessed good moral character for a 10-year period
are eligible for cancellation of removal under section 240A(b) of the INA,
8 U.S.C. § 1229b(b), such evidence also presumptively establishes that the
alien’s application for that discretionary relief should be denied. The DUI
convictions of the respondent in this case establish such a presumption that
is not overcome by the respondent’s subsequent efforts at rehabilitation. The
Board correctly held that the respondent is ineligible for cancellation of
removal. The Board’s decision is therefore affirmed. I decline to address in
the first instance the respondent’s argument that he is eligible for adjustment
of status, without precluding the Board from considering this question on
remand in connection with the respondent’s pending request to reopen or
reconsider. 3

3

I note, however, that adjustment of status is similarly a discretionary benefit that may be
granted to an applicant who meets general statutory qualifications. See INA § 245(a),
8 U.S.C. § 1255(a). Although not specifically at issue here, any decision to grant or deny
adjustment of status, or a remand to pursue an application for adjustment of status, should
include a careful analysis of whether an applicant with multiple DUI convictions merits
such relief as a matter of discretion.

673

